DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 10, 15, and 17 are objected to because of the following informalities: 
Claim 6, line 1 --the-- should be inserted before “second tubing”.
Claim 10, line 2 reads “the stent” and should rather read --the vascular prosthesis--.
Claim 15, line 2 reads “the first and second pusher” but should read as --the first pusher and the second pusher--. 
Claim 17, line 2 --a-- should be inserted before “second housing section” and after “a gap in between” --the first housing section and the second housing section-- should be inserted.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first pusher" in line 1 and “the first section” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Claim 11 will be read as being dependent on claim 9 rather on claim 8, since claim 9 recites “a first pusher” and “a first section”.
Claim 12 recites the limitation "the second pusher" in line 1 and “the second section” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Claim 12 will be read as being dependent on claim 9 rather on claim 8, since claim 9 recites “a second pusher” and “a second section”.
Claim 13 recites the limitation "the first pusher" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Claim 13 will be read as being dependent on claim 9 rather on claim 8, since claim 9 recites “a first pusher”.
Claim 14 recites the limitation "the second pusher" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Claim 14 will be read as being dependent on claim 9 rather on claim 8, since claim 9 recites “a second pusher”.
Claim 15 recites the limitation "the first and second pusher" in line 2.  There is insufficient antecedent basis for these limitation in the claim.  For examination purposes, Claim 15 will be read as being dependent on claim 9 rather on claim 8, since claim 9 recites “a first pusher” and “a second pusher”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heyn et al., hereinafter “Heyn” (U.S. Pat. No. 5,201,757) in view of Tieu et al., hereinafter “Tieu” (U.S. Pub. No. 2012/0259404).
Regarding claim 1, Heyn discloses a vascular prosthesis system 156 (see Figure 10 and col. 8, line 61 to col. 9, line 36) comprising:
a vascular prosthesis 170 having a porosity region (see pores in stent 170; Figure 10);
a housing 158 containing the vascular prosthesis (Id.); and
a first tubing 168 linked to a first end of the housing (via being positioned within a first end of housing 158), a second tubing 174 linked to a second end of the housing (via being positioned within a second, opposite end of housing 158); the vascular prosthesis being deliverable through the first tubing or the second tubing (stent 170 is moved from within the sleeves 168, 174 to outside of the sleeves when the sleeves are moved apart from one another; see col. 9, lines 30-34).
	However, Heyn does not disclose the vascular prosthesis having a lower porosity region and a higher porosity region.
	In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Heyn, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.
	Regarding claim 7, Heyn and Tieu teach the claimed system, as discussed above, including the delivery through the first tubing causes the lower porosity region to be on a proximal region of the vascular prosthesis and delivery through the second tubing causes the lower porosity region to be on a distal region of the vascular prosthesis (after the combination is made, the stent as taught by Tieu having the lower porosity region 202 would be on a proximal region of the vascular prosthesis after being released from the first tubing 168 of Heyn wherein the region 202 is the region that is closer to a user, and the lower porosity region 202 would be on a distal region of the vascular prosthesis after being released from second tubing 174 wherein the region 202 is the region that is farther away from a user).
	Regarding claim 8, Heyn discloses a vascular prosthesis system 156 (see Figure 10 and col. 8, line 61 to col. 9, line 36) comprising:
a vascular prosthesis 170 having a porosity region (see pores in stent 170; Figure 10);
a housing 158 containing the vascular prosthesis (Id.); and
a first tubing 168 linked to a first end of the housing (via being positioned within a first end of housing 158), a second tubing 174 linked to a second end of the housing (via being positioned within a second, opposite end of housing 158); the vascular prosthesis being deliverable through the first tubing or the second tubing (stent 170 is moved from within the sleeves 168, 174 to outside of the sleeves when the sleeves are moved apart from one another; see col. 9, lines 30-34).
	However, Heyn does not disclose the vascular prosthesis having a lower porosity region and a higher porosity region, and wherein if the vascular prosthesis is delivered through the first tubing, then the first porosity region is on a first longitudinal section of the vascular prosthesis; and if the vascular prosthesis is delivered through the second tubing, then the first porosity is on a second longitudinal section of the vascular prosthesis.
	In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Heyn, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.  After the combination is made, the stent as taught by Tieu having the lower porosity region 202 would be on a first longitudinal section of the vascular prosthesis after being released from the first tubing 168 of Heyn wherein the region 202 is the region that is closer to a user, for example, and the lower porosity region 202 would be on a second longitudinal region of the vascular prosthesis after being released from second tubing 174 wherein the region 202 is the region that is farther away from a user).
	Regarding claims 16 and 20, Heyn discloses a vascular prosthesis system 156 (see Figure 10 and col. 8, line 61 to col. 9, line 36) comprising:
a vascular prosthesis 170 having a porosity region (see pores in stent 170; Figure 10);
a housing 158 containing the vascular prosthesis (Id.); and
a first tubing 168 linked to a first end of the housing (via being positioned within a first end of housing 158), a second tubing 174 linked to a second end of the housing (via being positioned within a second, opposite end of housing 158); the vascular prosthesis being deliverable through the first tubing or the second tubing (stent 170 is moved from within the sleeves 168, 174 to outside of the sleeves when the sleeves are moved apart from one another; see col. 9, lines 30-34).
However, Heyn does not disclose the prosthesis system is flow diverting, wherein the vascular prosthesis has a flow diversion region with a lower porosity and a non-flow diversion region with a higher porosity, wherein if the vascular prosthesis is delivered through the first tubing, then the flow diversion region is on a first longitudinal section of the vascular prosthesis; and if the vascular prosthesis is delivered through the second tubing, then the flow diversion region is on a second longitudinal section of the vascular prosthesis, or wherein delivery through the first tubing causes the flow diversion region to be on a proximal region of the vascular prosthesis, and delivery through the second tubing causes the flow diversion region to be on a distal region of the vascular prosthesis.
In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Heyn, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.  After the combination is made, the stent as taught by Tieu having the lower porosity region 202 would be on a first longitudinal proximal section of the vascular prosthesis after being released from the first tubing 168 of Heyn wherein the region 202 is the region that is closer to a user, for example, and the lower porosity region 202 would be on a second longitudinal distal region of the vascular prosthesis after being released from second tubing 174 wherein the region 202 is the region that is farther away from a user).
	Regarding claims 18-19, Heyn and Tieu teach the claimed system, as discussed above, including a lumen of the housing 158 (see Figure 10 of Heyn) is larger than a lumen of the first tubing 168 and a lumen of the second tubing 174, and wherein an outer diameter of the housing 158 is larger than an outer diameter of the first tubing 168 and an outer diameter of the second tubing 174.


Claims 1, 7-8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (U.S. Pat. No. 6,428,566) in view of Tieu (U.S. Pub. No. 2012/0259404).
Regarding claim 1, Holt discloses a vascular prosthesis system  (see Figures 1-4) comprising:
a vascular prosthesis 14 having a porosity region (see openings in stent 14; Figure 1);
a housing 16 containing the vascular prosthesis (see ring 16 in Figure 1 positioned over stent 14; it is noted that in col. 6, lines 61-65, Holt discloses that the number of rings 16 may be modified for increased flexibility, and therefore there may be three rings 16 positioned over stent 14 instead of two rings as shown in Figure 1, wherein the “housing” can be considered a ring 16 in between two other rings, such as in between the distalmost ring 16 (near delivery tip 46) and a more proximal ring 16 (closer to distal end 42 of shaft); and
a first tubing (distalmost ring 16 near delivery tip 46 in Figure 1) linked to a first end of the housing (via links 18), a second tubing (ring 16 proximal to said “housing” ring closer to distal end 42 of shaft) linked to a second end of the housing (via links 18); the vascular prosthesis being deliverable through the first tubing or the second tubing (rings 16 are retracted relative to stent 14 in direction 56 as seen in Figure 2, such that the stent is deliverable through all the rings).
	However, Holt does not disclose the vascular prosthesis having a lower porosity region and a higher porosity region, although Holt acknowledges in col. 4, lines 60-63 that other types of prostheses (stents) can be utilized.
	In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Holt, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.
	Regarding claim 7, Holt and Tieu teach the claimed system, as discussed above, including the delivery through the first tubing causes the lower porosity region to be on a proximal region of the vascular prosthesis and delivery through the second tubing causes the lower porosity region to be on a distal region of the vascular prosthesis (after the combination is made, the stent as taught by Tieu having the lower porosity region 202 would be on a proximal region of the vascular prosthesis after being released from the first tubing 16 of Holt wherein the region 202 is the region that is closer to a user, and the lower porosity region 202 would be on a distal region of the vascular prosthesis after being released from second tubing 16 wherein the region 202 is the region that is farther away from a user).
Regarding claim 8, Holt discloses a vascular prosthesis system  (see Figures 1-4) comprising:
a vascular prosthesis 14 having a porosity region (see openings in stent 14; Figure 1);
a housing 16 containing the vascular prosthesis (see ring 16 in Figure 1 positioned over stent 14; it is noted that in col. 6, lines 61-65, Holt discloses that the number of rings 16 may be modified for increased flexibility, and therefore there may be three rings 16 positioned over stent 14 instead of two rings as shown in Figure 1, wherein the “housing” can be considered a ring 16 in between two other rings, such as in between the distalmost ring 16 (near delivery tip 46) and a more proximal ring 16 (closer to distal end 42 of shaft); and
a first tubing (distalmost ring 16 near delivery tip 46 in Figure 1) linked to a first end of the housing (via links 18), a second tubing (ring 16 proximal to said “housing” ring closer to distal end 42 of shaft) linked to a second end of the housing (via links 18); the vascular prosthesis being deliverable through the first tubing or the second tubing (rings 16 are retracted relative to stent 14 in direction 56 as seen in Figure 2, such that the stent is deliverable through all the rings).
	However, Holt does not disclose the vascular prosthesis having a lower porosity region and a higher porosity region, and wherein if the vascular prosthesis is delivered through the first tubing, then the first porosity region is on a first longitudinal section of the vascular prosthesis; and if the vascular prosthesis is delivered through the second tubing, then the first porosity is on a second longitudinal section of the vascular prosthesis.
	In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Holt, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.  After the combination is made, the stent as taught by Tieu having the lower porosity region 202 would be on a first longitudinal section of the vascular prosthesis after being released from the first tubing 16 of Holt wherein the region 202 is the region that is closer to a user, for example, and the lower porosity region 202 would be on a second longitudinal region of the vascular prosthesis after being released from second tubing 16 wherein the region 202 is the region that is farther away from a user).
	Regarding claims 16 and 20, Holt discloses a vascular prosthesis system  (see Figures 1-4) comprising:
a vascular prosthesis 14 having a porosity region (see openings in stent 14; Figure 1);
a housing 16 containing the vascular prosthesis (see ring 16 in Figure 1 positioned over stent 14; it is noted that in col. 6, lines 61-65, Holt discloses that the number of rings 16 may be modified for increased flexibility, and therefore there may be three rings 16 positioned over stent 14 instead of two rings as shown in Figure 1, wherein the “housing” can be considered a ring 16 in between two other rings, such as in between the distalmost ring 16 (near delivery tip 46) and a more proximal ring 16 (closer to distal end 42 of shaft); and
a first tubing (distalmost ring 16 near delivery tip 46 in Figure 1) linked to a first end of the housing (via links 18), a second tubing (ring 16 proximal to said “housing” ring closer to distal end 42 of shaft) linked to a second end of the housing (via links 18); the vascular prosthesis being deliverable through the first tubing or the second tubing (rings 16 are retracted relative to stent 14 in direction 56 as seen in Figure 2, such that the stent is deliverable through all the rings).
However, Holt does not disclose the prosthesis system is flow diverting, wherein the vascular prosthesis has a flow diversion region with a lower porosity and a non-flow diversion region with a higher porosity, wherein if the vascular prosthesis is delivered through the first tubing, then the flow diversion region is on a first longitudinal section of the vascular prosthesis; and if the vascular prosthesis is delivered through the second tubing, then the flow diversion region is on a second longitudinal section of the vascular prosthesis, or wherein delivery through the first tubing causes the flow diversion region to be on a proximal region of the vascular prosthesis, and delivery through the second tubing causes the flow diversion region to be on a distal region of the vascular prosthesis.
In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Holt, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.  After the combination is made, the stent as taught by Tieu having the lower porosity region 202 would be on a first longitudinal proximal section of the vascular prosthesis after being released from the first tubing 16 of Holt wherein the region 202 is the region that is closer to a user, for example, and the lower porosity region 202 would be on a second longitudinal distal region of the vascular prosthesis after being released from second tubing 16 wherein the region 202 is the region that is farther away from a user).
	Regarding claim 17, Holt discloses the housing has a first housing section, second housing section, and a gap in between (it is noted that in col. 6, lines 61-65, Holt discloses that the number of rings 16 may be modified for increased flexibility, and therefore there may be four rings 16 positioned over stent 14 instead of two rings as shown in Figure 1, wherein the two middle rings can be considered “the housing”, having a first housing section spaced from a second housing section via links 18, and the distalmost ring would be the first tubing and the ring proximal to the housing would be the second tubing).
Allowable Subject Matter
Claims 2-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the claim language in claim 2, the first tubing and second tubing each containing an introducer sleeve.  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the claim language in claim 6, the first tubing and second tubing each being coiled.  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the claim language in claim 9, a first pusher connected to a first section of the vascular prosthesis, and a second pusher connected to a second section of the vascular prosthesis.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kao (U.S. Pub. No. 2011/0301685)
Wu (U.S. Pub. No. 2012/0181193)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771